              Case 19-20807                    Doc 65              Filed 05/12/20        Entered 05/12/20 13:36:13           Page 1 of 5
Connecticut Local Form Chapter 13 Plan                                                                                                 01/04/2019
                                                       UNITED STATES BANKRUPTCY COURT
                                                           DISTRICT OF CONNECTICUT

 Fill in this information to identify your case:

 Debtor 1*:        Holly                                                           Vermeulen
                   First Name               Middle Name                            Last Name
                   Social Security Number: xxx-xx-4534
                             (Enter last 4 digits)


 Debtor 2*:                                                                                                                   CHAPTER 13 PLAN
                   First Name              Middle Name                             Last Name
                   Social Security Number:
                             (Enter last 4 digits)


 Case Number            19-20807
    (If known)
 *For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable.
             AMENDED Plan (Indicate 1st, 2nd, etc.)                                             ECF No. of prior plan 22

 Amended Plan: Only complete this section if this is an amended plan before confirmation.
Sections of the Plan that have been amended (list)
 Plan Section(s)                                 Amendment(s) (Describe)
 VI                                                                  Rejecting lease

If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority) check each class of
creditors affected. If the changes above affect only individual creditors, list each below.

            All Creditors (Check all that apply):
                        secured
                        priority
                        unsecured, non-priority

           The amendment affects individual creditors. List each below.
 Creditor Name(s)                         Proof of Claim Number                                             Type of Claim
 Acar Leasing, LTD                                             4                                            auto lease

 I.                                                                                NOTICES

         To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors by the Debtor and a certificate of service shall be filed
                               with the Clerk.

                               "Collateral" as used in this Chapter 13 Plan means the property securing a claim.

                               If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. § 506, or if the Debtor
                               intends to avoid the fixing of a lien that impairs the Debtor's exemption pursuant to 11 U.S.C. § 522(f), then the
                               Debtor must do two things: (1) indicate the Debtor's intention in this Chapter 13 Plan in the space below; and
                               (2) file a separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the Contested Matter
                               Procedure or local rules adopted after December 1, 2017. If a separate motion is not filed then the Debtor will
                               not be entitled to relief pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f).

                               The Debtor must check the appropriate box (Included or Not Included) in the chart below. If an item is checked
                               as "Not Included," or if both boxes are checked, the provision will be ineffective if later set out in this Chapter
                               13 Plan.

 The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in                        Included                   Not Included
                                                                                 Page 1 of 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-20807                    Doc 65            Filed 05/12/20     Entered 05/12/20 13:36:13         Page 2 of 5
 Debtor:          Holly Vermeulen                                                              Case Number:      19-20807

 Section 3.2, which may result in a partial payment or no payment at all to
 the secured creditor.
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                  Included                Not Included
 interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3.
 Assumption or rejection of executory contracts or unexpired leases                         Included                Not Included
 pursuant to 11 U.S.C. § 365, set out in Section VI.

         To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of claim in order to be
                       paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or eliminated. You should read this Chapter 13
                       Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                       attorney, you may wish to consult one.

                               If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this Chapter 13 Plan, you or
                               your attorney must file an objection to confirmation no later than 7 days before the date set for confirmation
                               of the Chapter 13 Plan, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                               confirm this Chapter 13 Plan without further notice if no objection to confirmation is filed. See Fed.R.Bankr.P.
                               3015.

                               This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this Chapter 13 Plan does
                               not mean that you will receive payment.

         To All Parties: The Chapter 13 Plan contains no non-standard provisions other than those set out in Section VII. The Debtor
                         must check one box in the chart below indicating whether any non-standard provision is Included or Not
                         Included in Section VII of this Chapter 13 Plan.

 Nonstandard provisions, set out in Section VII.                                            Included                Not Included

 II.                                                           PLAN PAYMENTS AND LENGTH OF PLAN

            The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to the supervision and
            control of the Chapter 13 Standing Trustee as is necessary for the execution of this Chapter 13 Plan as required by 11 U.S.C.
            § 1322(a)(1). Payments by the Debtor will be made as set forth in this Section II.

            2.1 Payments to Chapter 13 Standing Trustee.

                The Debtor will make payments to the Chapter 13 Standing Trustee as follows:
             $ 2,535.50                      per Month                  for 60                months.
             If fewer than 60 months of payments are specified, additional monthly payments may be made to the extent necessary to
             make the payments to creditors specified in this Chapter 13 Plan.

            2.2 Source of Payments to the Chapter 13 Standing Trustee.




                 Check all that apply.
                   The Debtor will make payments pursuant to a payroll deduction order.
                   The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following address (include case
                  number on payment):
                                Roberta Napolitano, Chapter 13 Standing Trustee
                                PO Box 610
                                Memphis, TN 38101-0610

            2.3 Income tax refunds.
               Check one.
                  The Debtor will retain any income tax refunds received during the plan term. Note the Chapter 13 Standing Trustee
                  may reduce the Debtor's deduction for payment of taxes in calculating disposable income if this option is selected.
                                                                            Page 2 of 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case 19-20807                    Doc 65            Filed 05/12/20      Entered 05/12/20 13:36:13        Page 3 of 5
 Debtor:          Holly Vermeulen                                                              Case Number:      19-20807

                     The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return filed during the plan
                    term within 14 days after filing the return and will turn over to the Chapter 13 Standing Trustee all income tax refunds
                    received during the Chapter 13 Plan term.
                    The Debtor will treat income tax refunds as follows:

            2.4 Additional Payments.
               Check one.
                 None. If "None" is checked, the rest of this subpart need not be completed or reproduced.

            2.5 Estimated Total Payments
               The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter 13 Standing Trustee is:

                  $     152,130.00

            2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee
               Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following order:

                      1st - ADMINISTRATIVE Attorneys Fees (if applicable.); 2nd - PRIORITY CLAIMS; 3rd - SECURED CLAIMS; 4th
                 - GENERAL UNSECURED CLAIMS.

                 The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor pursuant to this Chapter
                 13 Plan until satisfaction of all costs of administration, all claims entitled to priority under 11 U.S.C. § 507, the present
                 value of all allowed secured claims, and payments to unsecured creditors as provided in this Chapter 13 Plan.

 III.                                                                TREATMENT OF SECURED CLAIMS

            3.1 Secured Claims That Will Not Be Modified.

                 Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to avoidance pursuant to 11
                 U.S.C. § 522(f), shall be described in this section. Check all that apply.

                  None. If "None" is checked, the rest of this subpart need not be completed or reproduced.

            3.2 Secured Claims Subject to Valuation Motion.
                  None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

            3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(f)).
                   None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

            3.4 Surrender of Collateral:
                  None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

 IV.               TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

            4.1 Applicability Of Post-Petition Interest.

                 The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support obligations other than
                 those treated in Section 4.4, will be paid in full without post-petition interest. If the court determines the Debtor is solvent
                 or is to be treated as solvent under this Chapter 13 Plan, the Court may order post-petition interest be paid on claims.


                 If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
                 being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
                 interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
                 interest per annum to the State of Connecticut Department of Revenue Service's priority and general
                 unsecured state tax claims; and, 0% interest per annum to the Internal Revenue Service's
                 priority and general unsecured federal tax claims.

                                                                             Page 3 of 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case 19-20807                    Doc 65            Filed 05/12/20       Entered 05/12/20 13:36:13                  Page 4 of 5
 Debtor:          Holly Vermeulen                                                                        Case Number:        19-20807

            4.2 Trustee's Fees.

                 The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of the case but are
                 estimated to be 10% of plan payments.

            4.3 Administrative Attorney's Fees. PRO BONO
                 Total Fees:                 Total Expenses:                                   Paid Prior to Confirmation:    Balance Due:
                   $4,000.00                                 $0.00                             $0.00                          $4,000.00
                                                                                                                           *Debtor is a member of a legal plan
                   Total Allowance Sought:                                    $4,000.00 (Fees and Expenses)                which will pay $1,500 upon
                                                                                                                           confirmation.
                   Payable          $2,500.00                        [Check one]            Through this Chapter 13 Plan

                                                                                            Outside this Chapter 13 Plan

                  Attorneys shall file applications for allowance of compensation and reimbursement of expenses pursuant to 11 U.S.C. § 330 if the total
                  allowance sought exceeds $4,000.00 before confirmation of this Chapter 13 Plan. The Court will consider allowance of compensation
                  and reimbursement of expenses without such an application if the total allowance sought equals or is less than $4,000.00.

            4.4 Domestic Support Obligation(s).
                   None If “None” is checked, the rest of this subpart need not be completed or reproduced.
            4.5 Priority Claims.

                    None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
                  This Chapter 13 Plan may provide for less than full payment of all claims entitled to priority under 11 U.S.C.§
                  507(a)(1)(b) only if the Chapter 13 Plan provides that all of the Debtor's projected disposable income for a 5-year period
                  beginning on the date that the first payment is due under this Chapter 13 Plan will be applied to make payments under
                  the Chapter 13 Plan. This Chapter 13 Plan treats claims entitled to priority pursuant to 11 U.S.C. § 507 and 11 U.S.C. §
                  1322(a)(4), as follows:

                  1. Name of Creditor: POC002-IRS

                  Proof of Claim Number:            2

                  Total Due: 20,013.27

                  Amount of Principal Due: 20,013.27

                  Amount of Interest Due: $0.00

                  Interest to be Paid Through Chapter 13 Plan?          Yes    No Interest Rate:


 V.                                               TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.



   None If “None” is checked, the rest of this subpart need not be completed or reproduced.
             Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors holding claims totaling:
                                                                        $284,299.14

               a dividend of          not less than 40 percent           over a period of          60    months

                  If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive 100% of their
                  claims plus interest), the interest rate to be paid to unsecured, non-tax claims is 0 % per annum.

                                                                              Page 4 of 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 19-20807                    Doc 65            Filed 05/12/20       Entered 05/12/20 13:36:13           Page 5 of 5
 Debtor:          Holly Vermeulen                                                                   Case Number:     19-20807

 VI.                                                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                     None. If “None” is checked, the rest of this section need not be completed or reproduced.
                     The Debtor is seeking to assume or reject executory contracts or unexpired leases in this Plan pursuant to 11 U.S.C. §
                      365. The details of the executory contract and/or unexpired lease the Debtor is seeking to assume and/or reject is set
                      forth below.

               Rejected Contracts or Leases.
 Name of Creditor                 Description of Leased Property or Executory                          Estimated Claim to Be
                                  Contract                                                             Treated in Section V
 POC004 - Acar Leasing (GM)                         Cadillac                                           $14,350.14
                  Notice of Proof of Claim Bar Date:
                  The counter-party to a rejected contract or rejected lease shall file a proof of claim within thirty (30) days after entry of
                  an order confirming this Chapter 13 Plan.

 VII.                                                                NON-STANDARD PLAN PROVISIONS

                      None. If “None” is checked, the rest of this section need not be completed or reproduced.

                  Non-standard provisions must be set forth below, or in an attachment. A non-standard provision is a provision not
                  otherwise included in the Local Form Chapter 13 Plan or deviating from it. Non-standard provisions set out elsewhere in
                  this Chapter 13 Plan are void.

                  The leased 2018 Cadillac XT5 will be surrendered to the creditor, Acar Leasing, LTD

                           PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
                      IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.



I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to under penalty of perjury.
By signing and filing this document each Debtor certifies that the wording and order of the provisions in this Chapter 13 Plan
are identical to those contained in the Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no
non-standard provisions other than those set out in Section VII.

 /s/ Holly Vermeulen
 (Debtor Signature)                                                                (Joint Debtor Signature
 Holly Vermeulen                                         May 12, 2020
 Debtor(Type Name)                                       Date                      Joint Debtor (Type Name)                    Date

 /s/ Christopher H. Thogmartin                            May 12, 2020
 Christopher H. Thogmartin 27922                          Date
  Attorney with permission to sign on
           Debtor(s)' behalf

[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P.9011.]




Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.




                                                                              Page 5 of 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
